DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Claims
This action is in response to the applicant’s filing on June 22, 2021.  Claims 1 – 10 are pending and examined below.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 22, 2021 and September 24, 2021 have been considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. § 119(a)-(d), which papers have been placed of record in the file.

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The Republic of Japan on February 15, 2018. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. US 2020/0189569 A1 to AWAN et al. (herein after "Awan").
As to Claim 1,
Awan’s parking assist system discloses a parking assist apparatus for a vehicle (see at least Figs. 1, 3 and 5 ~ process method step 306, ¶0018 - ¶0019, and ¶0032 - ¶0034.  

    PNG
    media_image1.png
    512
    733
    media_image1.png
    Greyscale

In particular, see Fig. 1, Awan discloses parking assist system (100) in autonomous vehicles (self-parking vehicle)), comprising: 
an information acquiring device configured to acquire information on an object present in a periphery of the vehicle (see at least Figs. 1, ¶0016, ¶0018, and ¶0032 - ¶0035, discloses sensors 106 and imaging devices 104 (104a/b) captures external vehicle data where obstacle identification module 110b identifies and analyzes) objects detected in external vehicle data); and 
an electronic control unit including at least one processor (see at least ¶0022, processors 202) programmed to: 
set a target region (see at least ¶0032 and ¶0038, discloses a calculated target region (destination at end of parking path / route ~ a self-parking trajectory target ~ parking position)), and set, as a target path, a path for moving the vehicle to the target region, the target region being a region which is occupied by the vehicle at a time point at which the vehicle completes parking or exiting from a parking space on an assumption that the vehicle moves from a current position of the vehicle (see at least Figs. 3 and 5 ~ process method steps 306 - 308, and ¶0032 - ¶0038.  In particular, see ¶0032 and ¶0038, discloses a calculated target region (destination at end of parking path / route ~ a self-parking trajectory target ~ parking position) and directs the self-parking vehicle to move towards a self-parking trajectory target ~ parking position); and 
perform a parking assist control for changing a steering angle of the vehicle according to the set target path in such a manner that the vehicle moves along the target path, wherein, in a case where the information acquiring device acquires (see at least Fig. 1, ¶0019, and ¶0032 - ¶0034 steering actuator 114a is actuated by decision module 110d to yield a steering angle variance to perform a parking assist maneuver where the self-parking vehicle follows a trajectory), 
in a period from a first time point on and after a path setting time point at which the target path is set until a second time point at which the vehicle reaches the target region, information on a new object which has not been detected at the path setting time point (see at least Figs. 1, 3 and 5 ~ process method steps 306 - 308, ¶0016, ¶0018 - ¶0019, and ¶0032 - ¶0038.  In particular, see ¶0016, ¶0018, and ¶0032, Awan teaches by example and precept wherein process method step 306, sensors 106 continuously detect and monitor the peripheral surroundings of self-parking vehicle and input sensor data into obstacle identification module 110b that then analyzes obstacles and their movement during movement of the self-parking vehicle along the self-parking vehicle's path (trajectory) to target region (parking position). See ¶0032, ¶0036, and ¶0038 of Awan.  Sensors 106 identify potential moving (dynamic) objects, such as people, animals, and other vehicles, as initial moving (dynamic) object set 1, and subsequently, other new moving (dynamic) objects as a plurality of new sets of moving (dynamic) objects.  Specifically, the obstacle / collision avoidance capability remains active through the entire sequence of self-parking vehicle's performance of parking assistance up through movement to set parking target region (parking position), thus detecting any new sets of moving (dynamic) objects which had not been detected at the initial path setting time point), 
wherein, in a case that the new object is a moving object, when a pause condition is satisfied, pause the parking assist control, the pause condition being a condition which is satisfied when the new object is on the target path.  (See at least Figs. 3 and 5 ~ process method steps 306 - 308, ¶0016, ¶0018 - ¶0019, and ¶0032 - ¶0038.  In particular, see Figs. 3 and 5 ~ process method steps 306 - 308.  See ¶0036, discloses sensors 106 and imaging devices 104 (104a/b) captures external vehicle data where obstacle identification module 110b post-processes the data to yield obstacle analysis and wherein the process of performing  process method step 306, abruptly pauses process method step 306 at process method step 308 once a classified dynamic obstacles (i.e. animals, people, other vehicles, etc.) is detected as interfering with the trajectory of the vehicle (self-parking vehicle); and in particular, pauses the parking process when any new sets of moving (dynamic) objects are identified on the target path of the self-parking vehicle to a target region (parking position)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 - 9 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2020/0189569 A1 to AWAN et al. (herein after "Awan") as to claim 1 above, in view of U.S. Patent Application Publication No. US 2018/0043905 A1 to KIM et al. (herein after "Kim").
As to Claim 7,
Awan’s parking assist system discloses the parking assist apparatus according to claim 1.
However, Awan does not explicitly disclose wherein, when the pause condition is satisfied, the ECU is programed to 
inform the driver that the parking assist control is paused.
Kim’s work presents wherein it performs an automatic parking function by performing control such that the vehicle follows the parking path, wherein, when it is detected that there is an operation input of the user through the interface unit, the processor performs the automatic parking function by reflecting the operation input of the user or releases the automatic parking function.
Kim further teaches wherein, when the pause condition is satisfied, the ECU is programed to inform the driver that the parking assist control is paused.  (See ¶0115, ¶0121, ¶0161 - ¶0162, ¶0185, and ¶0209.  In particular, see ¶0161 - ¶0162, and ¶0185, teaches wherein ECU (processor 170) analyzes objects detected by sensor unit 155 and informs the driver (provides indication to the driver) that the parking assist control (automatic parking function) is paused when the pause condition is satisfied).
Awan is analogous art to the claimed invention as it relates to a parking assistance system in that it provides pausing the parking assist control when a new object is identified on the target trajectory to a target region (parking position).  Kim is analogous art to the claimed invention as it relates to a parking assistance system in that it provides for notifying the driver that the parking assist control is paused.  (See MPEP § 2141.01(a) )
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Awan’s parking assistance system wherein, when the pause condition is satisfied, the ECU (processor 170) is programed to provide indication to the driver that the parking assist control is paused, as taught by Kim, to increase vehicle driver alertness during switchovers from automatic parking operations, thereby enabling benefits, including but not limited to:  increasing vehicle driver safety and continuous stability of vehicle while parking.
As to Claim 8,
Awan’s parking assist system discloses a parking assist apparatus for a vehicle (see Figs. 1, 3 and 5 ~ process method step 306, ¶0018 - ¶0019, and ¶0032 - ¶0034.  In particular, see Fig. 1, Awan discloses parking assist system (100) in autonomous vehicles (self-parking vehicle)), comprising: 
an information acquiring device configured to acquire information on an object present in a periphery of the vehicle (see Figs. 1, ¶0016, ¶0018, and ¶0032 - ¶0035, discloses sensors 106 and imaging devices 104 (104a/b) captures external vehicle data where obstacle identification module 110b identifies and analyzes) objects detected in external vehicle data); and 
an electronic control unit including at least one processor (see ¶0022, processors 202) programmed to: 
set a target region (see ¶0032 and ¶0038, discloses a calculated target region (destination at end of parking path / route ~ a self-parking trajectory target ~ parking position)), and 
set, as a target path, a path for moving the vehicle to the target region, 
the target region being a region which is occupied by the vehicle at a time point at which the vehicle completes parking or exiting from a parking space on an assumption that the vehicle moves from a current position of the vehicle (see Figs. 3 and 5 ~ process method steps 306 - 308, and ¶0032 - ¶0038.  In particular, see ¶0032 and ¶0038, discloses a calculated target region (destination at end of parking path / route ~ a self-parking trajectory target ~ parking position) and directs the self-parking vehicle to move towards a self-parking trajectory target ~ parking position); and 
perform a parking assist control for changing a steering angle of the vehicle according to the set target path in such a manner that the vehicle moves along the target path, wherein, in a case where the information acquiring device acquires (see Fig. 1, ¶0019, and ¶0032 - ¶0034 steering actuator 114a is actuated by decision module 110d to yield a steering angle variance to perform a parking assist maneuver where the self-parking vehicle follows a trajectory), 
in a period from a first time point on and after a path setting time point at which the target path is set until a second time point at which the vehicle reaches the target region, information on a new object which has not been detected at the path setting time point.  (See Figs. 1, 3 and 5 ~ process method steps 306 - 308, ¶0016, ¶0018 - ¶0019, and ¶0032 - ¶0038.  In particular, see ¶0016, ¶0018, and ¶0032, Awan teaches by example and precept wherein process method step 306, sensors 106 continuously detect and monitor the peripheral surroundings of self-parking vehicle and input sensor data into obstacle identification module 110b that then analyzes obstacles and their movement during movement of the self-parking vehicle along the self-parking vehicle's path (trajectory) to target region (parking position). See ¶0032, ¶0036, and ¶0038 of Awan.  Sensors 106 identify potential moving (dynamic) objects, such as people, animals, and other vehicles, as initial moving (dynamic) object set 1, and subsequently, other new moving (dynamic) objects as a plurality of new sets of moving (dynamic) objects.  Specifically, the obstacle / collision avoidance capability remains active through the entire sequence of self-parking vehicle's performance of parking assistance up through movement to set parking target region (parking position), thus detecting any new sets of moving (dynamic) objects which had not been detected at the initial path setting time point), 
However, Awan does not explicitly disclose wherein, in a case that the new object is a stationary object, when a cancel condition is satisfied, cancel the parking assist control, 
the cancel condition being a condition which is satisfied when the new object is on the target path.
Kim, on the other hand, teaches wherein, in a case that the new object is a stationary object, when a cancel condition is satisfied, cancel the parking assist control, the cancel condition being a condition which is satisfied when the new object is on the target path.  (See Fig. 18 ~ S304 - S312, 

    PNG
    media_image2.png
    766
    603
    media_image2.png
    Greyscale

See ¶0262 - ¶0268, Kim teaches releasing automatic parking function (canceling automatic parking function) when an object interrupts the parking path (trajectory) of the parking vehicle, and then resumes automatic parking function once the object and / or any new / additional object(s) are no longer in the parking path (trajectory) of the parking vehicle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Awan’s parking assistance system with canceling the parking assist control, as taught by Kim, to provide enhanced collision avoidance and mitigation and increase vehicle driver alertness during switchovers from automatic parking operations, thereby enabling benefits, including but not limited to:  increasing vehicle driver safety and continuous stability of vehicle while parking.
As to Claim 9,
Awan’s parking assist system discloses the parking assist apparatus according to claim 8.
However, Awan does not explicitly disclose wherein, in the case that the new object is the stationary object, when at least part of the new object is present within a vehicle traveling area, 
the ECU is programmed to determine that the cancel condition is satisfied, 
the vehicle traveling area including an area through which a vehicle body of the vehicle is expected to pass when the vehicle travels along the target path.
Conversely, Kim teaches wherein, in the case that the new object is the stationary object, when at least part of the new object is present within a vehicle traveling area, the ECU is programmed to determine that the cancel condition is satisfied, the vehicle traveling area including an area through which a vehicle body of the vehicle is expected to pass when the vehicle travels along the target path.  (See Fig. 18 ~ S304 - S312.  See ¶0262 - ¶0268, and ¶0317, Kim teaches releasing automatic parking function (canceling automatic parking function) when an ECU (processor 170) analyzes sensed data from sensor unit 155 and from sensing unit 760’s collision sensor, both collaboratively work to determine (calculate) a detected stationary (static) object, as interrupting the parking path (trajectory) of the parking vehicle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided Awan’s parking assistance system with canceling the parking assist control, as taught by Kim, to provide enhanced collision avoidance and mitigation and increase vehicle driver alertness during switchovers from automatic parking operations, thereby enabling benefits, including but not limited to:  increasing vehicle driver safety and continuous stability of vehicle while parking.

Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2020/0189569 A1 to AWAN et al. (herein after "Awan") in view of U.S. Patent Application Publication No. US 2011/0251755 A1 to WIDMANN (herein after "Widmann").
As to Claim 10,
Awan discloses a parking assist apparatus for a vehicle (see Figs. 1, 3 and 5 ~ process method step 306, ¶0018 - ¶0019, and ¶0032 - ¶0034.  In particular, see Fig. 1, Awan discloses parking assist system (100) in autonomous vehicles (self-parking vehicle)), comprising: 
an information acquiring device configured to acquire information on an object present in a periphery of the vehicle (see Figs. 1, ¶0016, ¶0018, and ¶0032 - ¶0035, discloses sensors 106 and imaging devices 104 (104a/b) captures external vehicle data where obstacle identification module 110b identifies and analyzes) objects detected in external vehicle data); and 
an electronic control unit including at least one processor (see ¶0022, processors 202) programmed to: 
set a target region (see ¶0032 and ¶0038, discloses a calculated target region (destination at end of parking path / route ~ a self-parking trajectory target ~ parking position)), and 
set, as a target path, a path for moving the vehicle to the target region, 
the target region being a region which is occupied by the vehicle at a time point at which the vehicle completes parking or exiting from a parking space on an assumption that the vehicle moves from a current position of the vehicle (see Figs. 3 and 5 ~ process method steps 306 - 308, and ¶0032 - ¶0038.  In particular, see ¶0032 and ¶0038, discloses a calculated target region (destination at end of parking path / route ~ a self-parking trajectory target ~ parking position) and directs the self-parking vehicle to move towards a self-parking trajectory target ~ parking position); and 
perform a parking assist control for changing a steering angle of the vehicle according to the set target path in such a manner that the vehicle moves along the target path, wherein, when the information acquiring device acquires (see Fig. 1, ¶0019, and ¶0032 - ¶0034 steering actuator 114a is actuated by decision module 110d to yield a steering angle variance to perform a parking assist maneuver where the self-parking vehicle follows a trajectory), 
in a period from a first time point on and after a path setting time point at which the target path is set until a second time point at which the vehicle reaches the target region, information on a new object which has not been detected at the path setting time point.  (See Figs. 1, 3 and 5 ~ process method steps 306 - 308, ¶0016, ¶0018 - ¶0019, and ¶0032 - ¶0038.  In particular, see ¶0016, ¶0018, and ¶0032, Awan teaches by example and precept wherein process method step 306, sensors 106 continuously detect and monitor the peripheral surroundings of self-parking vehicle and input sensor data into obstacle identification module 110b that then analyzes obstacles and their movement during movement of the self-parking vehicle along the self-parking vehicle's path (trajectory) to target region (parking position). See ¶0032, ¶0036, and ¶0038 of Awan.  Sensors 106 identify potential moving (dynamic) objects, such as people, animals, and other vehicles, as initial moving (dynamic) object set 1, and subsequently, other new moving (dynamic) objects as a plurality of new sets of moving (dynamic) objects.  Specifically, the obstacle / collision avoidance capability remains active through the entire sequence of self-parking vehicle's performance of parking assistance up through movement to set parking target region (parking position), thus detecting any new sets of moving (dynamic) objects which had not been detected at the initial path setting time point),

However, Awan does not explicitly disclose the parking assist apparatus which changes a control mode between the case when the new object is a stationary object and the case when the new object is a moving object.
Widmann’s work presents a vehicle parking system which assists with parallel parking wherein onboard vehicle sensors are configured to determine distances from objects adjacent to the parking position, and a controller configured to provide commands as a function of the first and second determined distances; where. The commands include commanding a steering system.
Widmann further teaches changing a control mode between the case when the new object is a stationary object and the case when the new object is a moving object.  (See Figs. 1, 3, 7 - 8, ¶0022, and ¶0024 - ¶0025.  In particular, see Fig. 8 ~ process methods steps 204 - 208.  

    PNG
    media_image3.png
    320
    471
    media_image3.png
    Greyscale

See ¶0024 - ¶0025, Widmann teaches wherein controller 108 can switch between a plurality of autonomous driving modes vs. manual modes in relation to wherein sensors 106 which are continuously monitoring an external environment of the parking vehicle (vehicle 102) during a performance of a parking sequence, can detect whether or not an object(s) that may interfere with the parking vehicle (vehicle 102) may be either stationary (static) or moving (dynamic) by calculating the distance (offset distance) between the object(s) and the parking vehicle (vehicle 102).  Specifically, if sensors 106 calculate that an object(s) distance (offset distance) continuously changes (decreases) between it and that of the parking vehicle (vehicle 102), then it can be concluded that the object(s) may be moving (dynamic) versus being stationary (static).  Further if the object(s) are determined to be moving (dynamic) then the controller 108 can switch between autonomous driving modes to a manual mode, such that a user can control a steering system of the parking vehicle (vehicle 102)).
Widmann is analogous art to the claimed invention as it relates to a parking assistance system in that it provides changing a control mode between the case when the new object is a stationary object and the case when the new object is a moving object.  (See  Fig. 8 ~ process methods steps 204 - 208.  See ¶0024 - ¶002 of Widmann).  (See MPEP § 2141.01(a) )
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Awan’s parking assistance system with changing a control mode between the case when the new object is a static object and the case when the new object is a dynamic object, as taught by Widmann, to facilitate parking operations in a plurality of vehicle parking environments, thereby enabling benefits, including but not limited to:  safely allowing vehicle driver automatic parking operations such as parallel parking, not just driving forward into or reversing (backing) into a vehicle parking position.

Allowable Subject Matter
Claims 2 - 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the available prior art appears to be silent in disclosing wherein, in a pause period from a fourth time point at which the pause of the parking assist control is started until a predetermined time threshold elapses, 
when a resume condition is satisfied, resume the parking assist control in accordance with the target path used until the fourth time point at which the pause of the parking assist control is started, 
the resume condition being a condition which is satisfied when there is a high possibility that the new object is not an obstacle which obstructs the vehicle when the vehicle travels along the target path used until the fourth time point at which the pause of the parking assist control is started.  Emphasis added.

Conclusion                                                                                                      
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure, and is listed below as follows:     
US 2018/0194344 A1, WANG et al. is analogous art to the claimed invention as it relates to a parking assistance system in that it provides a pause condition in the parking assist control when an obstacle 118 is detected as interfering with target path (autonomous parking navigation path 114).  (See ¶0017 of Wang).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	



	
	/PETER D NOLAN/               Supervisory Patent Examiner, Art Unit 3661